IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1391
                             Filed March 22, 2017


IN RE THE MARRIAGE OF SARAH L. POURROY
AND JARED M. POURROY

Upon the Petition of
SARAH L. POURROY, n/k/a SARAH L. CLOSE,
      Petitioner-Appellee,

And Concerning
JARED M. POURROY,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Louisa County, John G. Linn,

Judge.



      A father appeals the court’s ruling that modified the child support and

visitation provision of the dissolution decree. AFFIRMED.



      Jacob R. Koller and Rae M. Kinkead of Simmons Perrine Moyer Bergman

PLC, Cedar Rapids, for appellant.

      Lori L. Klockau of Bray & Klockau, P.L.C., Iowa City, for appellee.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                           2


VOGEL, Judge.

       Jared Pourroy appeals the district court’s decision modifying the child

support and visitation provisions of the decree that dissolved his marriage to

Sarah Pourroy, n/k/a Sarah Close.        Jared claims the district court incorrectly

ordered a retroactive increase in his child support obligation, in contravention to

the parties’ stipulated decree. He also claims the court incorrectly calculated the

new child support amount. Finally, he contends the court’s modification of the

visitation schedule is not in the best interests of the children.

I. Background Facts and Proceedings.

       The parties dissolved their marriage by a stipulated decree in October

2011. The parties’ two children—born 2004 and 2007—were placed in Sarah’s

physical care, and Jared had visitation six overnights every two weeks. The

parties agreed to a substantial downward deviation of Jared’s child support.1

Jared was ordered to pay $200.00 per month during the school year and $275.00

for each of the three months of summer, which averaged out to $218.75 per

month.2 The parties also agree to share equally a number of expenses for the

children, including: daycare, school supplies, activities fees, equipment, winter

clothing, and haircuts. In the stipulation, the parties agreed the reasons for the

downward departure in child support to be: “(1) Jared is providing health

insurance for the children; (2) the parties have agreed to a comprehensive


1
  Attached to the parties’ stipulation was a child support guidelines worksheet that
indicated Jared’s support obligation under the guidelines would have been $619.00 per
month. Thus, under the stipulation, Jared was paying approximately $400 per month
less than would have been ordered.
2
  The support obligation was increased during the summer because Sarah provided child
care for the children when they were not in school. She had summers off from her work
as an elementary school special education teacher.
                                          3


shared expense provision relating to the children’s expenses; and (3) Jared has

care of the children for six overnights every 14 days.” In addition, the stipulation

stated the parties agree the child support amount “shall not be modifiable for five

years from the date of the decree.”           The district court’s decree noted the

deviation from the guideline amount and approved of the deviation “for the

reasons set forth in the stipulation,” and the court found the stipulation to be

equitable.

         Sarah filed a petition to modify the decree in January 2015, seeking to

adjust the visitation schedule and the child support. The matter proceeded to

trial in March 2016, and the district court issued its decision in June 2016. The

court removed Jared’s midweek overnight visitation during the summer and

increased his child support obligation from $218.75 to $880.00 per month,

retroactive to May 2015. Jared filed a posttrial motion, which the district court

denied. He now appeals.

II. Scope and Standard of Review.

         Our review of a modification proceeding is de novo, but we give weight to

the district court’s findings of fact, especially its credibility determinations. In re

Marriage of Harris, 877 N.W.2d 434, 440 (Iowa 2016). However, we review the

district court’s decision to make an increase in child support retroactive for abuse

of discretion. In re Marriage of Thede, 568 N.W.2d 59, 62–63 (Iowa Ct. App.

1997).

III. Child Support.

         On appeal, Jared challenges the court’s modification of his child support

obligation, both the retroactivity of the increase and the calculation of the amount.
                                         4


       A. Retroactivity. Jared asserts the court should not have made the new

child support obligation retroactive to May 2015 since the stipulated decree

provided the parties would not modify the support obligation for five years. He

asks that we make his new support obligation commence in October 2016.

       In the stipulated decree, the reduction in child support was justified

because Jared agreed to pay for one-half of the children’s expenses and agreed

the children would be in his care six overnights every fourteen days. At trial,

Sarah testified that while the stipulated decree called for Jared to pay one-half of

most of the children’s expenses, she stopped asking for reimbursement because

he would argue about the amount she spent on the children and she felt it was

not worth the argument.

       In addition, the stipulated decree referenced Jared’s care of the children

six overnights every fourteen days as a justification for the reduced child support.

Sarah testified Jared rarely keeps the children for the midweek overnight

visitation. She entered into evidence a calendar she had kept over the previous

five years that noted the children regularly slept at her home on nights they were

supposed to be staying with Jared. Even though Jared was designated to have

forty percent of the overnights every month, he rarely exercised forty percent and

had the children as little as ten percent of the overnights in the summer months.

Even when Jared did keep them overnight during the week, Sarah was asked to

pick up the children at his house to transport them to school, provide lunch for

the children, and furnish the clothing for the children to wear to school. Jared

admitted at trial that he had not transported the children to school for three years.

During these exchanges on school mornings at Jared’s home, the parties do not
                                            5


speak to each other; in fact Sarah testified it has been five years since the parties

have spoken a word to each other face to face, preferring to communicate via

text message or email.3

       In ordering the retroactive support, the district court noted Jared has had a

substantial increase in his income and he has not contributed to paying one-half

of the shared expenses of the children as anticipated by the stipulated decree.

Because both of the justifications for the reduced support in the stipulated

decree—the shared expenses and the extensive visitation—failed almost

immediately after the decree was entered, we conclude the court did not abuse

its discretion in ordering a retroactive increase in child support to begin in May

2015 instead of October 2016. See Thede, 568 N.W.2d at 62 (noting the trial

court has board discretion to order retroactive child support).

       B. Amount. Jared also asserts the amount of the new support obligation

was improper because the court did not consider the income Sarah receives for

her data entry work and the court calculated the incorrect health insurance

deduction.

       With respect to the health insurance deduction, the testimony at trial

established Jared provides health insurance for the children through his

employer’s “employee/child(ren)” plan.          The difference in cost between the

employee only plan and the plan that Jared maintains to cover the children is

$42.90 per week.        The court entered this amount into the child support

3
  Sarah described the morning pick up as an awkward situation that the children are
anxious about. In the modification order, the court ordered this practice to stop. The
court stated it was Jared’s responsibility to get the children up, dressed, and fed, and to
pack their lunches and transport them to school on the mornings that they wake up at his
house.
                                        6


calculation. However, Jared asserts the language of the child support guidelines

rules requires the court to use the “family” health insurance plan amount and not

the “employee/child(ren)” plan amount, even though he does not pay the higher

“family” plan premiums.

      Iowa Court Rule 9.14(5) provides that “[i]n calculating child support, the

health insurance premium for the child(ren) is added to the basic support

obligation and prorated between the parents as provided in this rule.” The rule

advises, “The amount of the premium for the child(ren) to be added is the amount

of the premium cost for family coverage to the parent or stepparent which is in

excess of the premium cost for single coverage, regardless of the number of

individuals covered under the policy.” Iowa Ct. R. 9.14(5)(b). While the verbiage

of the rule does say “family coverage,” the intent of the rule is to prorate the

actual cost of children’s health insurance premium between the parties, not to

manipulate the child support amount by using health insurance premiums that

are never paid. We determine the district court correctly calculated the cost of

the health insurance for the children by subtracting the single plan from the plan

that Jared maintains to provide coverage for the children.

      With respect to Jared’s claim regarding Sarah’s income, apart from

Sarah’s teaching job, she testified she recently started doing data entry work at

home. She testified the hours varied greatly based upon the work that was

available to her, but her 2015 tax filings indicated she earned $4600. Jared

asserts this amount should be added to her income for the purpose of calculating

child support. While the district court noted Sarah’s extra contract work in its

decision, the court did not rule on Jared’s claim that this amount should increase
                                            7


Sarah’s monthly income for child support purposes. Jared did not include this

claim in his posttrial motion. “It is a fundamental doctrine of appellate review that

issues must ordinarily be both raised and decided by the district court before we

will decide them on appeal.” Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa

2002). Because the district court did not rule on this issue and Jared did not

include this issue in his posttrial motion to amend or enlarge, we decline to

address this claim due to a lack of error preservation. 4 We affirm the amount of

child support ordered by the court.

V. Visitation.

       Next, Jared maintains the district court should not have modified his

visitation schedule for the summer months. The district court removed Jared’s

midweek overnight visitation along with his Sunday overnight for the summer

months. Instead, the court granted him visitation with the children 5 p.m. to

8 p.m. every Wednesday night and every other Thursday night, and on the

weekends Jared has visitation, the court ordered the children be returned to

Sarah’s home by 8 p.m. on Sunday nights, rather than 8 a.m. Monday morning.

       While he concedes this is the visitation schedule the parties had informally

agreed to for the summer months in the years preceding the modification, Jared

asserts the reasons for this informal change no longer exist. Jared asserts he

agreed to allow the children to sleep at Sarah’s home more during the summer


4
  Even if such claim was preserved, we conclude no error occurred. While Sarah earned
$4600 from her data entry work in 2015, she testified the availability of this work was not
consistent and she had been working for the company for less than one year. We
conclude this income is, at this time, too uncertain or speculative to include in the child
support calculations. See In re Marriage of Nelson, 570 N.W.2d 103, 105 (Iowa 1997)
(“All income that is not anomalous, uncertain, or speculative should be included when
determining a party’s child support obligations.”).
                                         8


because Sarah provided care for the children when they were not in school and

allowing them to sleep at Sarah’s house during the week allowed them to sleep

in longer. However, Jared asserts Sarah revealed at trial that she works for her

father on the farm in the summer; thus, he believes the children do not actually

gain the intended benefit of sleeping in when at Sarah’s house.

       Sarah estimated she worked ten to fifteen hours per month for her father,

working with his detasseling crew or on landscaping jobs. The amount of work

depended on her father’s needs. Despite this work, Sarah testified the children

still usually get to sleep in during the summer, though the children do not typically

sleep past 8:00 a.m. This schedule has worked informally for the parties for the

four summers preceding the modification trial.       Establishing this schedule by

order gives certainty and predictability to the parties and the children, which the

district court concluded was in the children’s best interests. We affirm the district

court’s modification of the summer visitation schedule.

V. Appellate Attorney Fees.

       Both parties request an award of appellate attorney fees in the amount of

$5000. Iowa Code section 598.36 (2015) provides the court may award attorney

fees to the prevailing party in a modification action. We have discretion to award

appellate attorney fees under this section. In re Marriage of Maher, 596 N.W.2d

561, 568 (Iowa 1999). We consider the needs of the party making the request,

the ability of the other party to pay, and whether the requesting party was

obligated to defend the district court’s decision on appeal. Id. We award Sarah

$5000 in appellate attorney fees.

       AFFIRMED.